Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s IDS filed on 12/21/2020.
Claims 1-18 are pending in the instant application.
Claim 12 is drawn to non-elected species.
Claims 12-18 are withdrawn from consideration.

Election/Restrictions
During a telephone conversation with Bridget Hayden on 11/16/2022 a provisional election was made without out traverse to prosecute the invention of I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Note, a “further comprising” specie is required, such as solvent, film forming polymer, etc., wherein for compact prosecution purposes, the Examiner will elect the first specie “solvent”. Claim 12 is drawn to a non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIMON et al (US 6,284,233).
	Applicant’s claims are directed to a composition comprising of: keratin-peptide; a dendrimer.
	SIMON teaches a composition comprising of: film forming polymers (see abstract), such as keratin hydrolysates (see col. 4, line 4-5), which reads on hydrolyzed keratin; and dendritic polyester polymer having terminal hydroxyl functional groups (see abstract), wherein the dendritic polyester is esterified with capri/caprylic acid (see col. 7, line 62), which reads on C6-C20 carbon chain. Additional disclosures include: weight ratio 1:10 to 1:50 (see col. 8, line 10-15); cosmetic adjuvants (see col. 8, line 21-29) such as oils of plant origin, mineral oils, and fatty alcohols (see col. 8, line 30-36), such as cetyl alcohols (see col. 8, line 35-36; and col. 9, Example 1 and 2), wherein the total amount of oil materials, such as cetyl alcohol, liquid paraffin, and cyclomethicone in a cream formulation is about 14% (see col. 9, Examples 1-2) . Additional disclosures include: adjuvants, such as solvent (see col. 8, loine 23); the anti-wrinkle composition may be in any form having the desired cosmetic tightening effect, such as lotion (least water), cream (more water than lotion), paste (more water than cream), and solid stick (least water).
	Note, the prior art’s keratin-peptide and dendrimer when mixed into a composition would inherently be associated by at least van der Waal’s interaction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIMON et al (US 6,284,233) in view of MOUGIN et al (US 7,862,805).
	As discussed above, SIMON teaches a composition comprising of: film forming polymers (see abstract), such as keratin hydrolysates (see col. 4, line 4-5), which reads on hydrolyzed keratin; and dendritic polyester polymer having terminal hydroxyl functional groups (see abstract), wherein the dendritic polyester is esterified with capri/caprylic acid (see col. 7, line 62), which reads on C6-C20 carbon chain. Additional disclosures include: weight ratio 1:10 to 1:50 (see col. 8, line 10-15); cosmetic adjuvants (see col. 8, line 21-29) such as oils of plant origin, mineral oils, and fatty alcohols (see col. 8, line 30-36), such as cetyl alcohols (see col. 8, line 35-36; and col. 9, Example 1 and 2), wherein the total amount of oil materials, such as cetyl alcohol, liquid paraffin, and cyclomethicone in a cream formulation is about 14% (see col. 9, Examples 1-2) . Additional disclosures include: adjuvants, such as solvent (see col. 8, loine 23); the anti-wrinkle composition may be in any form having the desired cosmetic tightening effect, such as lotion (least water), cream (more water than lotion), paste (more water than cream), and solid stick (least water). Note, the prior art’s keratin-peptide and dendrimer when mixed into a composition would inherently be associated by at least van der Waal’s interaction.
	SIMON does not specifically teach the amount of solvents, such as 30-95%.
MOUGIN teaches a treatment for keratin material (see abstract), such as hair, nails and skin (see col. 2, line 15-25), using a composition comprising of: dendrimer (see abstract) having amidos and amines. Additional disclosures include: solvents ranging from 5-70% (see col. 26, line 11-12), such as hydrocarbon oils (see claim 7) and 35.5% of hydrogenated polyisobutylene oil (see col. 37, line 13), which reads on alkanes, in a lipstick (see col. 37, line 5), which is a solid stick disclosed in SIMON; candlenut oil (see col. 25, line 40), which reads on nut oil; list of oil solvents (see col. 25, line 15 – col. 26, line 15).
SIMON does not specifically teach the exact range amount of solvent ingredient as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as healthy hair, nails, or skin, solvent to carry the ingredients in the desired cosmetic form, especially in view of MOUGIN’s amount of solvent used for a lipstick.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASATO et al (JPH04308515) in view of MOUGIN et al (US 7,862,805) and AMMALA (Biodegradable polymers as encapsulation materials for cosmetics and personal care markets. International Journal of Cosmetic Science, 2013, 35, 113–124) and TOMALIA et al (US 5,527,524).
	MASATO teaches a cosmetic composition for hair and skin (see abstract), comprising of hydrolyzed keratin (see abstract).
	MASATO does not teach using dendrimers.
MOUGIN teaches a treatment for keratin material (see abstract), such as hair, nails and skin (see col. 2, line 15-25), using a composition comprising of: dendrimer (see abstract) having amidos and amines. Additional disclosures include: solvents ranging from 5-70% (see col. 26, line 11-12), such as hydrocarbon oils (see claim 7) and 35.5% of hydrogenated polyisobutylene oil (see col. 37, line 13), which reads on alkanes, candlenut oil (see col. 25, line 40), which reads on nut oil; list of oil solvents (see col. 25, line 15 – col. 26, line 15).
	 AMMALA teaches the prior art had known of using polyamidoamine (PAMAM) dendrimers (see pg. 120) as a carrier of active agents, such as salicylic acid, and in personal care products (see pg. 120-121), such as creams, shampoos, conditioner, and make-ups (see pg. 121. Additional disclosures include: PAMAM formula that is the same as Applicant’s Formula I (see pg. 121, Figure 15).
	TOMALAIA  teaches the prior art had know of polyamidoamine (PAMAM) dendrimers (see col. 6, line 21) having hydrophobic chain which can be prepared by reaction with an epoxidized precursor, such as epoxyoctane (see col. 39, line 45-50, which has C8, and epoxyoctadecane (see col. 4, line 3-5), which has C18. Thus, it would have been obvious for one skilled in the art to use a C12 to obtain Formula II (see Applicant’s specification), which is the first compound in Applicant’s claim 8. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate PAMAM dendrimers, such as Formula I and the compound in Applicant’s claim 8, into MASATO’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would have an additive benefit to hair/nails/skin treatment, and reasonably would have expected success because PAMAM dendrimers have been used in personal care products in the prior art.
The references do not specifically teach adding the exact amount of hydrolyzing of keratin or exact amount range of ingredients as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as healthy hair, nails, or skin, solvent to carry the ingredients in the desired cosmetic form.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, the prior art’s keratin-peptide and dendrimer when mixed into a composition would inherently be associated by at least van der Waal’s interaction.







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618